DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,608469. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the already patented claims and the pending claims is that the pending claims now recite “at least one” in front of a structural limitation instead of “a plurality of” in front of that same structural limitation. But, both sets of claims are still directed to the “same” apparatus and method of operation.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6, 9, and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenwinkel et al (US Patent 8776694).
Claims 1, 9, and 17, Rosenwinkel et al teaches an apparatus for providing power to a mover in a control system comprising: At least one mover 20 and 24 (cars); a plurality of electrical devices such as units 66 mounted on the movers; a continuous track 26 where the movers travel; a primary winding and a second windings (as described in col. 8 lines 5-17) for receiving a power supply and applying force to move the plurality of movers; and a power converter (as described in col. 9 lines 62-65)  for receiving AC power and converts said AC power into a DC power which is sent to a DC bus 36, wherein the voltage at the bus is converted to an AC power by inverter 72 and the output voltage is used by the motor to operate the plurality of movers.
Claim 2, Rosenwinkel et al shows for example in fig. 1 a track 26 having a plurality of segments and a plurality of motors for operating individual segments.
Claims 3 and 4, Rosenwinkel et al describes for example in fig. 16 and corresponding description teaches a plurality of cars driven by a plurality of motors. Rosenwinkel et al further describes in col. 8 lines 24-40 that linear motors having a plurality of windings can also be used to move the movers (cars).
.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 7-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenwinkel et al (US Patent 8776694) and Kofoed (US Patent 5690209).
Claims 5 and 15, although one person of ordinary skill in the art would have known that a power storage can be used to store of power, Rosenwinkel et al does not describe the use of a power storage device.
However, Kofoed teaches a conveyor system comprising a power system that includes a generator 30 which applies power to battery 40; a converter 41 that converts the power from the battery and stores it in storage device 42; an inverter 43 for converting the DC power from unit 42 into an AC power which is directed to motor 31 which drives the movers in the conveyor.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a battery to store power such as the one taught 

Claims 7, 10, and 18, Kofoed describes the use of power converter 41.
Claims 8, 11, and 19, the specific frequency provided by the power converter is considered a design choice. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 12, Rosenwinkel et al shows for example in fig. 1 a track 26 having a plurality of segments and a plurality of motors for operating individual segments.
Claims 13 and 14, Rosenwinkel et al describes for example in fig. 16 and corresponding description teaches a plurality of cars driven by a plurality of motors. Rosenwinkel et al further describes in col. 8 lines 24-40 that linear motors having a plurality of windings can also be used to move the movers (cars).
Claim 16, Rosenwinkel et al describes for example in col. 8 lines 6-40 that linear system having a plurality of coils (motors) can also be used to operate their conveying system.
Claim 20, as described above in the rejection of apparatus claims 1 and 9, Rosenwinkel et al teaches the mover, the track, the primary winding, and the secondary windings. Additionally, Kofoed teaches an electrical energy source device 40 which stores voltage that can later be used to control operation of the motor in the system.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited in the attached PTO-892, especially US 5072493, describe other apparatus for providing power to a mover in a conveying device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RINA I DUDA/Primary Examiner, Art Unit 2846